--------------------------------------------------------------------------------

(Bilateral Form)
 (ISDA Agreements Subject to New York Law Only)



ISDA®
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX


to the Schedule to the


ISDA MASTER AGREEMENT
(1992 – Multicurrency—Cross Border)


dated as of June 19, 2007


between
 
BNP PARIBAS,
a société anonyme organized under the laws of France
(“Party A”)


and


FORD CREDIT AUTO OWNER TRUST 2007-A,
a Delaware statutory trust
(“Party B”)


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Accordingly, the parties agree as follows:—
 
Paragraph 1.
Interpretation

 
(a)           Definitions and Inconsistency.  Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs are to
Paragraphs of this Annex. In the event of any inconsistency between this Annex
and the other provisions of this Schedule, this Annex will prevail, and in the
event of any inconsistency between Paragraph 13 and the other provisions of this
Annex, Paragraph 13 will prevail.
 
(b)           Secured Party and Pledgor.  All references in this Annex to the
“Secured Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
 

--------------------------------------------------------------------------------


 
Paragraph 2.
Security Interest

 
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.
 
Paragraph 3.
Credit Support Obligations

 
(a)           Delivery Amount.  Subject to Paragraphs 4 and 5, upon a demand
made by the Secured Party on or promptly following a Valuation Date, if the
Delivery Amount for that Valuation Date equals or exceeds the Pledgor’s Minimum
Transfer Amount, then the Pledgor will Transfer to the Secured Party Eligible
Credit Support having a Value as of the date of Transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 13).  Unless otherwise
specified in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for
any Valuation Date will equal the amount by which:
 
(i)      the Credit Support Amount
 
exceeds
 
(ii)     the Value as of that Valuation Date of all Posted Credit Support held
by the Secured Party.
 
(b)           Return Amount.  Subject to Paragraphs 4 and 5, upon a demand made
by the Pledgor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Secured Party’s Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13).  Unless otherwise specified in Paragraph 13, the
“Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:
 
(i)      the Value as of that Valuation Date of all Posted Credit Support held
by the Secured Party
 
exceeds
 
(ii)     the Credit Support Amount.
 
“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
 
Paragraph 4.
Conditions Precedent, Transfer Timing, Calculations and Substitutions

 
(a)           Conditions Precedent. Each Transfer obligation of the Pledgor
under Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii),
5 and 6(d) is subject to the conditions precedent that:
 
(i)      no Event of Default, Potential Event of Default or Specified Condition
has occurred and is continuing with respect to the other party; and
 
(ii)     no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.
 
(b)           Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.
 
2

--------------------------------------------------------------------------------


 
(c)           Calculations.  All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time.  The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
 
(d)           Substitutions.
 
(i)      Unless otherwise specified in Paragraph 13, upon notice to the Secured
Party specifying the items of Posted Credit Support to be exchanged, the Pledgor
may, on any Local Business Day, Transfer to the Secured Party substitute
Eligible Credit Support (the “Substitute Credit Support”); and
 
(ii)     subject to Paragraph 4(a), the Secured Party will Transfer to the
Pledgor the items of Posted Credit Support specified by the Pledgor in its
notice not later than the Local Business Day following the date on which the
Secured Party receives the Substitute Credit Support, unless otherwise specified
in Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.
 
Paragraph 5.
Dispute Resolution

 
If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
 
(i)      In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:
 
(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
 
(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and
 
(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.
 
(ii)     In the case of a dispute involving the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, the Valuation Agent will
recalculate the Value as of the date of Transfer pursuant to Paragraph 13.
 
3

--------------------------------------------------------------------------------


 
Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time.  The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
 
Paragraph 6.
Holding and Using Posted Collateral

 
(a)           Care of Posted Collateral.  Without limiting the Secured Party’s
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property.  Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral, including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.
 
(b)           Eligibility to Hold Posted Collateral; Custodians.
 
(i)      General.  Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party.  Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian.  The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
 
(ii)     Failure to Satisfy Conditions.  If the Secured Party or its Custodian
fails to satisfy any conditions for holding Posted Collateral, then upon a
demand made by the Pledgor, the Secured Party will, not later than five Local
Business Days after the demand, Transfer or cause its Custodian to Transfer all
Posted Collateral held by it to a Custodian that satisfies those conditions or
to the Secured Party if it satisfies those conditions.
 
(iii)    Liability.  The Secured Party will be liable for the acts or omissions
of its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.
 
(c)           Use of Posted Collateral.  Unless otherwise specified in Paragraph
13 and without limiting the rights and obligations of the parties under
Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting
Party or an Affected Party with respect to a Specified Condition and no Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then the
Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:
 
(i)      sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business any Posted Collateral it
holds, free from any claim or right of any nature whatsoever of the Pledgor,
including any equity or right of redemption by the Pledgor; and
 
(ii)     register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.
 
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
 
(d)           Distributions and Interest Amount
 
(i)      Distributions.  Subject to Paragraph 4(a), if the Secured Party
receives or is deemed to receive Distributions on a Local Business Day, it will
Transfer to the Pledgor not later than the following Local Business Day any
Distributions it receives or is deemed to receive to the extent that a Delivery
Amount would not be created or increased by that Transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed to be a Valuation
Date for this purpose).
 
4

--------------------------------------------------------------------------------


 
(ii)     Interest Amount.  Unless otherwise specified in Paragraph 13 and
subject to Paragraph 4(a), in lieu of any interest, dividends or other amounts
paid or deemed to have been paid with respect to Posted Collateral in the form
of Cash (all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose).  The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
 
Paragraph 7.
Events of Default

 
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
 
(i)      that party fails (or fails to cause its Custodian) to make, when due,
any Transfer of Eligible Collateral, Posted Collateral or the Interest Amount,
as applicable, required to be made by it and that failure continues for two
Local Business Days after notice of that failure is given to that party;
 
(ii)     that party fails to comply with any restriction or prohibition
specified in this Annex with respect to any of the rights specified in Paragraph
6(c) and that failure continues for five Local Business Days after notice of
that failure is given to that party; or
 
(iii)    that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.
 
Paragraph 8.
Certain Rights and Remedies

 
(a)           Secured Party’s Rights and Remedies.  If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
 
(i)      all rights and remedies available to a secured party under applicable
law with respect to Posted Collateral held by the Secured Party;
 
(ii)     any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;
 
(iii)    the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and
 
(iv)    the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.
 
5

--------------------------------------------------------------------------------


 
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
 
(b)           Pledgor’s Rights and Remedies.  If at any time an Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then (except
in the case of an Early Termination Date relating to less than all Transactions
(or Swap Transactions) where the Secured Party has paid in full all of its
obligations that are then due under Section 6(e) of this Agreement):
 
(i)      the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;
 
(ii)     the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;
 
(iii)    the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and
 
(iv)    to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:
 
(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and
 
(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
 
(c)           Deficiencies and Excess Proceeds.  The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).
 
(d)           Final Returns.  When no amounts are or thereafter may become
payable by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.
 
Paragraph 9.
Representations

 
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
 
(i)      it has the power to grant a security interest in and lien on any
Eligible Collateral it Transfers as the Pledgor and has taken all necessary
actions to authorize the granting of that security interest and lien;
 
(ii)     it is the sole owner of or otherwise has the right to Transfer all
Eligible Collateral it Transfers to the Secured Party hereunder, free and clear
of any security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
 
(iii)    upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
 
6

--------------------------------------------------------------------------------


 
(iv)    the performance by it of its obligations under this Annex will not
result in the creation of any security interest, lien or other encumbrance on
any Posted Collateral other than the security interest and lien granted under
Paragraph 2.
 
Paragraph 10.
Expenses

 
(a)           General.  Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.
 
(b)           Posted Credit Support. The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party’s rights under
Paragraph 6(c).
 
(c)           Liquidation/Application of Posted Credit Support. All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.
 
Paragraph 11.
Miscellaneous

 
(a)           Default Interest. A Secured Party that fails to make, when due,
any Transfer of Posted Collateral or the Interest Amount will be obligated to
pay the Pledgor (to the extent permitted under applicable law) an amount equal
to interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount.  This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.
 
(b)           Further Assurances.  Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may be
necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.
 
(c)           Further Protection.  The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party’s rights under Paragraph 6(c).
 
(d)           Good Faith and Commercially Reasonable Manner.  Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
 
(e)           Demands and Notices.  All demands and notices made by a party
under this Annex will be made as specified in the Notices Section of this
Agreement, except as otherwise provided in Paragraph 13.
 
7

--------------------------------------------------------------------------------


 
(f)           Specifications of Certain Matters.  Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
 
Paragraph 12.
Definitions

 
As used in this Annex:—
 
“Cash” means the lawful currency of the United States of America.
 
“Credit Support Amount” has the meaning specified in Paragraph 3.
 
“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.
 
“Delivery Amount” has the meaning specified in Paragraph 3(a).
 
“Disputing Party” has the meaning specified in Paragraph 5.
 
“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c).  Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
 
“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.
 
“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of “Market Quotation”).
 
“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
 
“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
 
(x) the amount of that Cash on that day; multiplied by
 
(y) the Interest Rate in effect for that day; divided by
 
(z) 360.
 
“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.
 
8

--------------------------------------------------------------------------------


 
“Interest Rate” means the rate specified in Paragraph 13.
 
“Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
 
“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
 
“Notification Time” has the meaning specified in Paragraph 13.
 
“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
 
“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
 
“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
 
“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8.  Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
 
“Posted Credit Support” means Posted Collateral and Other Posted Support.
 
“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.
 
“Resolution Time” has the meaning specified in Paragraph 13.
 
“Return Amount” has the meaning specified in Paragraph 3(b).
 
“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
 
“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.
 
“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).
 
“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
 
“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
 
“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
 
(i)      in the case of Cash, payment or delivery by wire transfer into one or
more bank accounts specified by the recipient;
 
9

--------------------------------------------------------------------------------


 
(ii)     in the case of certificated securities that cannot be paid or delivered
by book-entry, payment or delivery in appropriate physical form to the recipient
or its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;
 
(iii)    in the case of securities that can be paid or delivered by book-entry,
the giving of written instructions to the relevant depository institution or
other entity specified by the recipient, together with a written copy thereof to
the recipient, sufficient if complied with to result in a legally effective
transfer of the relevant interest to the recipient; and
 
(iv)    in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.
 
“Valuation Agent” has the meaning specified in Paragraph 13.
 
“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.
 
“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
 
“Valuation Time” has the meaning specified in Paragraph 13.
 
“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
 
(i)     Eligible Collateral or Posted Collateral that is:
 
(A) Cash, the amount thereof; and
 
(B)  a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage, if any;
 
(ii)     Posted Collateral that consists of items that are not specified as
Eligible Collateral, zero; and
 
(iii)    Other Eligible Support and Other Posted Support, as specified in
Paragraph 13.
 
10

--------------------------------------------------------------------------------


 
Paragraph 13.
Elections and Variables

 
(a)           Security Interest for “Obligations.”  The term “Obligations” as
used in this Annex includes the following additional obligations:
 
With respect to Party A: None.
 
With respect to Party B: None.
 
(b)           Credit Support Obligations.
 
(i)      Delivery Amount, Return Amount and Credit Support Amount.
 
(A) “Delivery Amount” has the meaning specified in Paragraph 3(a), except that
the words “upon a demand made by the Secured Party on or promptly following a
Valuation Date” shall be deleted and replaced by the words “on each Valuation
Date”.
 
(B) “Return Amount” has the meaning specified in Paragraph 3(b).
 
(C) “Credit Support Amount” means the amount specified in (1), (2), (3) or (4)
below, except that if two or more amounts below apply, the higher amount:
 
(1) if the Moody’s First Rating Trigger Requirements apply to Party A, the
following amount as determined by the Valuation Agent:
 
Max(0, Exposure payable to the Secured Party + Notional Amount on such Valuation
Date * the respective potential increase below)
 
Potential Increase of Mid-Market Valuation
 
Weighted Average Life of Hedge in Years
Posting Frequency (Weekly)
1
0.25%
2
0.50%
3
0.70%



 
(2) if the Moody’s Second Rating Trigger Requirements apply to Party A, the
following amount as determined by the Valuation Agent:
 
Max(0, Floating Amount on next Payment Date, Exposure payable to the Secured
Party + Notional Amount on such Valuation Date * the respective potential
increase below)
 
Potential Increase of Mid-Market Valuation
 
Weighted Average Life of Hedge in Years
Posting Frequency (Weekly)
1
0.60%
2
1.20%
3
1.70%

 
(3)  if the S&P First Rating Trigger occurs and the S&P Second Rating Trigger
has not occurred, within 10 Local Business Days of such occurrence (or on the
date of this Annex, if no Relevant Entity has the S&P First Rating Thresholds as
of the date of this Annex), Party A will post collateral in the following amount
as determined by the Valuation Agent:
 
11

--------------------------------------------------------------------------------


 
    The greater of (i) Secured Party Exposure  * 100%, and (ii) 0
 
(4)  if the S&P Second Rating Trigger occurs, within 10 Local Business Days of
such occurrence, Party A will post collateral in the following amount as
determined by the Valuation Agent:
 
The greater of (i) Secured Party Exposure  * 125%, and (ii) 0
 
(ii)      Eligible Collateral.  The following items will qualify as “Eligible
Collateral” (unless noted below) for Party A:
 

 
The following Valuation Percentages  will apply upon the occurrence of the
respective event below:
 
 
Moody’s First Rating Trigger Requirements
Moody’s Second Rating Trigger Requirements
S&P First Rating Trigger
S&P Second Rating Trigger
(A)  Cash in U.S. Dollars
100%
100%
100%
80%
         
(B)  Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of not more than one year
100%
100%
98%
78.4%
         
(C)  Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than one year but not more than 2
years
100%
99%
 
98%
78.4%
         
(D)  Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 2 years but not more than 3
years
100%
98%
98%
78.4%
         
(E)   Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 3 years but not more than 5
years
100%
97%
98%
78.4%
         
(F)   Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 5 years but not more than 7
years
100%
95%
92.6%
74.1%
         
(G)  Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 7 years but not more than 10
years
100%
94%
92.6%
74.1%
         
(H)  Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 10 years but not more than
20 years
100%
89%
87.9%
70.3%



12

--------------------------------------------------------------------------------


 
(I)    Fixed rate negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 20 years
100%
87%
84.6%
67.7%
         
(J)   Floating rate negotiable debt obligations issued by the U.S. Treasury
Department
100%
99%
Not
Eligible
Collateral
Not
Eligible
Collateral
         
(K)  Fixed rate U.S. Agency Debentures having a remaining maturity of not more
than one year
100%
99%
98%
78.4%
         
(L)  Fixed rate U.S. Agency Debentures having a remaining maturity of more than
one year but not more than 2 years
100%
98%
98%
78.4%
         
(M) Fixed rate U.S. Agency Debentures having a remaining maturity of more than 2
years but not more than 3 years
100%
97%
98%
78.4%
         
(N)  Fixed rate U.S. Agency Debentures having a remaining maturity of more than
3 years but not more than 5 years
100%
96%
98%
78.4%
         
(O)  Fixed rate U.S. Agency Debentures having a remaining maturity of more than
5 years but not more than 7 years
100%
94%
92.6%
74.1%
         
(P)   Fixed rate U.S. Agency Debentures having a remaining maturity of more than
7 years but not more than 10 years
100%
93%
92.6%
74.1%
         
(Q)  Fixed rate U.S. Agency Debentures having a remaining maturity of more than
10 years but not more than 20 years
100%
88%
82.6%
66.1%
         
(R)  Fixed rate U.S. Agency Debentures having a remaining maturity of more than
20 years
100%
86%
77.9%
62.3%
         
(S)  Floating rate U.S. Agency Debentures
100%
98%
Not
Eligible
Collateral
Not
Eligible
Collateral

 
(iii)    Thresholds.
 
(A) “Independent Amount” means with respect to Party A:  zero.
   “Independent Amount” means with respect to Party B:  zero.
 
(B) “Threshold” means with respect to Party A: infinity, provided that for so
long as no Relevant Entity has the First Trigger Required Ratings and either (i)
no Relevant Entity has had the First Trigger Required Ratings since this Annex
was executed or (ii) at least 30 Local Business days have elapsed since the last
time a Relevant Entity had the First Trigger Required Ratings, the Threshold
with respect to Party A shall be zero.
 
“Threshold” means with respect to Party B: infinity.
 
13

--------------------------------------------------------------------------------



(C) “Minimum Transfer Amount” means with respect to Party A: U.S.$100,000 with
respect to Party A and Party B; provided, however, that if the aggregate
outstanding principal balance of the Notes rated by S&P is at the time of any
transfer less than U.S.$50,000,000, the “Minimum Transfer Amount” shall be
U.S.$50,000.
 
(D) Rounding.  The Delivery Amount will be rounded up to the nearest integral
multiple of  U.S.$10,000. The Return Amount will be rounded down to the nearest
integral multiple of U.S.$10,000.
 
(c)           Valuation and Timing.
 
(i)   “Valuation Agent” means Party A in all circumstances.
 
(ii)  “Valuation Date” means the first Local Business Day in each week.
 
(iii)  “Valuation Time” means the close of business in the city of the Valuation
Agent on the Local Business Day immediately preceding the Valuation Date or date
of calculation, as applicable, provided that the calculations of Value and
Credit Support Amount will, as far as practicable, be made as of approximately
the same time on the same date.
 
(iv)   “Value” has the meaning specified in Paragraph 12, except that clause (i)
thereof will be replaced in its entirety with the following:
 
“(i)  Eligible Collateral or Posted Collateral that is:
 
(A) Cash, the amount thereof multipled by the applicable Valuation Percentage
but if more than one Valuation Percentage is applicable, the Valuation
Percentage with the lowest percentage; and
 
(B) a security, the bid price obtained by the Valuation Agent multiplied by the
applicable Valuation Percentage but if more than one Valuation Percentage is
applicable, the Valuation Percentage with the lowest percentage;”
 
(v)  “Notification Time” means 4:00 p.m., New York time, on a Local Business
Day.
 
(d)           Conditions Precedent and Secured Party’s Rights and Remedies.  The
following Termination Event(s) will be a “Specified Condition” for the party
specified (that party being the Affected Party if the Termination Event occurs
with respect to that party):  None.
 
(e)           Substitution.
 
(i)      “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).
 
(ii)      Consent.  Not applicable.
 
(f)           Dispute Resolution.
 
(i)      “Resolution Time” means 4:00 p.m., New York time, on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.
 
(ii)      Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), on any date,
the Value of the outstanding Posted Credit Support or of any transfer of
Eligible Credit Support or Posted Credit Support, as the case may be, will be
calculated as follows:
 
 
(A)
with respect to any Eligible Credit Support or Posted Credit Support comprising
securities (“Securities”) the sum of (a)(x) the last bid price on such date for
such Securities on the principal national securities exchange on which such
Securities are listed, multiplied by the applicable Valuation Percentage; or (y)
where any Securities are not listed on a national securities exchange, the bid
price for such Securities quoted as at the close of business on such date by any
principal market maker (which shall not be and shall be independent from the
Valuation Agent) for such Securities chosen by the Valuation Agent, multiplied
by the applicable Valuation Percentage; or (z) if no such bid price is listed or
quoted for such date, the last bid price listed or quoted (as the case may be),
as of the day next preceding such date on which such prices were available,
multiplied by the applicable Valuation Percentage; plus (b) the accrued interest
where applicable on such Securities (except to the extent that such interest
shall have been paid to the Pledgor pursuant to Paragraph 6(d)(ii) or included
in the applicable price referred to in subparagraph (a) above) as of such date;
and

 
14

--------------------------------------------------------------------------------


 
 
(B)
with respect to any Cash, the amount thereof in U.S. dollars.

 
(iii)   Alternative.  The provisions of Paragraph 5 will apply.
 
(g)           Holding and Using Posted Collateral.
 
(i)     Eligibility to Hold Posted Collateral; Custodians. A Custodian of Party
B will be entitled to hold Posted Collateral on behalf of Party B pursuant to
Paragraph 6(c), provided that such Custodian has a short term rating of at least
“A-1” by S&P.  Party B’s Custodian is the Indenture Trustee for Party
B.   Initially, the Custodian for Party B is the Bank of New York.  If at any
time the Custodian’s short term rating by S&P falls below “A-1”, Party B will
within 60 days replace such Custodian with a new Custodian having a short term
“A-1” rating by S&P.
 
(ii)    Use of Posted Collateral. Paragraph 6(c)(i) will not apply to the Party
B but Paragraph 6(c)(ii) will apply to Party B.
 
(h)           Distributions and Interest Amount.
 
(i)      Interest Rate.  The “Interest Rate” will be the weighted average rate
of interest earned by the Secured Party in respect of the portion of the Posted
Credit Support comprised of cash.
 
(ii)    Transfer of Interest Amount.  The transfer of the Interest Amount will
be made on the second Local Business Day following the end of each calendar
month and on any other Local Business Day on which Posted Credit Support in the
form of cash is transferred to the Secured Party pursuant to Paragraph 3(b), in
each case to the extent that a Delivery Amount would not be created or increased
by that transfer, provided that Party B shall not be obliged to so transfer any
Interest Amount unless and until it has earned and received such interest.
 
(iii)    Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii)
will apply.
 
(iv)    “Distributions”  means, with respect to any Eligible Credit Support
comprised in the Posted Credit Support consisting of securities, all principal,
interest and other payments and distributions of cash or other property to which
a holder of securities of the same type, nominal value, description and amount
as such Eligible Credit Support would have received from time to time.
 
(v)     “Distribution Date”  means, with respect to any Eligible Credit Support
comprised in the Posted Credit Support other than cash, each date on which a
holder of such Eligible Credit Support would have received Distributions or, if
that date is not a Local Business Day, the next following Local Business Day.
 
(i)           Additional Representation(s).
 
There are no additional representations by either party.
 
 
15

--------------------------------------------------------------------------------

 
 
(j)           Other Eligible Support and Other Posted Support.
 
(i)      “Value” with respect to Other Eligible Support and Other Posted Support
shall have such meaning as the parties shall agree in writing from time to time.
 
(ii)     “Transfer” with respect to Other Eligible Support and Other Posted
Support shall have such meaning as the parties shall agree in writing from time
to time.
 
(k)           Demands and Notices. All demands, specifications and notices under
this Annex will be made pursuant to the Notices Section of this Agreement, save
that any demand, specification or notice:
 
(A)          shall be given to or made at the following addresses:
 
If to Party A:
 
BNP Paribas
Attn: Collateral Management (Derivatives)
c/o BNP Paribas Securities Corp.
787 Seventh Avenue
New York, NY  10019


Telephone: (212) 841-2624
Facsimile:   (212) 471-8038
                Email: nyc_collateral@americas.bnpparibas.com


If to Party B:   The addresses set forth in the Schedule.
 
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph)  to the
other party;
 
 
(B)
shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.

 
(l)           Addresses for Transfers.
 
Party A:  To be notified to Party B by Party A at the time of the request for
the transfer.
 
Party B:  To be notified to Party A by Party B upon request by Party A.
 
(m)           Other Provisions.
 
(i)
Early Termination

 
 
The heading for Paragraph 7 shall be deleted and replaced with “Early
Termination” and the following shall be added after the word “Default” in the
first line of Paragraph 7, “in relation to all Transactions or a Termination
Event in relation to all Transactions”.  Paragraph 7(iii) is hereby deleted.



 
(ii)
Costs of Transfer on Exchange



 
Notwithstanding Paragraph 9, the Pledgor will be responsible for, and will
reimburse the Secured Party for, all transfer and other taxes and other costs
involved in the transfer of Eligible Credit Support either from the Pledgor to
the Secured Party or from the Secured Party to the Pledgor pursuant to Paragraph
4(d).



 
(iii)
Cumulative Rights



 
The rights, powers and remedies of the Secured Party under this Annex shall be
in addition to all rights, powers and remedies given to the Secured Party by the
Agreement or by virtue of any statute or rule of law, all of which rights,
powers and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the rights of the Secured Party in the Posted
Credit Support created pursuant to this Annex.

 
16

--------------------------------------------------------------------------------


 
(iv)
Single Pledgor and Single Secured Party



For the avoidance of doubt Party A shall always be the Pledgor and Party B shall
always be the Secured Party.


 
(v)
“Exposure” has the meaning specified in Paragraph 12, except that after the word
“Agreement” the words “(assuming, for this purpose only, that Part 1(l) of the
Schedule is deleted)” shall be inserted.



 
(vi)
Additional Defined Terms. Capitalized terms used but not defined in this Annex
have the meanings assigned to them in the Agreement and the Schedule thereto. In
the event of any inconsistency between the provisions of this Annex and the
provisions in the Agreement or the Schedule thereto, this Annex will prevail.

 
 
(vii)
Transfer timing.  Paragraph 4(b) shall be deleted and replaced with the
following:



Subject to Paragraphs 4(a) and 5 and unless otherwise specified, any transfer of
Eligible Credit Support or Posted Credit Support (whether by the Pledgor
pursuant to Paragraph 3(a) or by the Secured Party pursuant to Paragraph 3(b))
shall be made not later than the close of business on the next Local Business
Day, provided that, in the case of any transfer of Posted Credit Support by the
Secured Party pursuant to Paragraph 3(b), if the demand for the transfer of
Posted Credit Support is received by the Secured Party after the Notification
Time, then such transfer will be made not later than the close of business on
the second Local Business Day thereafter.
 


 [SIGNATURE PAGE FOLLOWS]
 
17

--------------------------------------------------------------------------------


 
             IN WITNESS WHEREOF, the parties have executed this Annex by their
duly authorized representatives as of the date of the Agreement.


FORD CREDIT AUTO OWNER TRUST
2007-A
 
BNP PARIBAS
         
By:
U.S. BANK TRUST
 
By:
/s/ Christine Smith Howard
 
NATIONAL ASSOCIATION,
 
Name:  Christine Smith Howard
 
not in its individual capacity
 
Title:   Authorized Signatory
 
but solely as Owner Trustee
           
By:
/s/ Mindy Sperling
     
Name:  Mindy Sperling
By:
/s/ Mildred F. Smith
 
Title:  Authorized Signatory
Name: Mildred F. Smith
     
Title:  Vice President
     





[SIGNATURE PAGE TO CREDIT SUPPORT ANNEX]
 
 
 

--------------------------------------------------------------------------------